Appeal from an amended order of the Family Court, Oneida County (James R. Griffith, J., for Brian M. Miga, J.), entered February 8, 2007 in a proceeding pursuant to Family Court Act article 3. The amended order, insofar as appealed from, placed respondent in the custody of New York State Office of Children and Family Services.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Kale F., 269 AD2d 832 [2000]). Present—Hurlbutt, J.P., Martoche, Smith, Peradotto and Pine, JJ.